IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,                        )         No. 68469-8-1                     5>
                                                                                   CO


                     Respondent,            )         DIVISION ONE                        -

                                                                                   ON


             v.

                                                                                CO
AT.,                                        )         UNPUBLISHED               en      -~,




                    Appellant.              )         FILED: September 16. 2013




       Cox, J. - AT. challenges his involuntary 90-day commitment under RCW

71.05.280. He contends that there was insufficient evidence to support the

conclusion that he was "gravely disabled." We disagree and affirm.

       In January 2012, Seattle Police brought AT. to Psychiatric Emergency

Services at Harborview Medical Center after he was found running naked in cold

weather. AT. was committed for involuntary treatment for 14 days. This was

A.T.'s third hospitalization since December 2011.

       The State then filed a petition to commit AT. for an additional 90 days of

involuntary treatment. The petition alleged that AT. was "gravely disabled" due

to a mental disorder.

       At the trial, the State presented testimony from Harborview psychiatrist,

Dr. Sharon Romm, and from Harborview Social Worker, Christine Winther.

These two expert witnesses testified to their interactions with AT., their

observations of A.T.'s behavior, and detailed information contained in A.T.'s
No. 68469-8-1



charts. Both experts expressed the opinion that A.T. was not ready for a less

restrictive setting.

       A.T. testified that if he were to leave the hospital, he would go to his

mother's house. AT. also believed that he would be able to obtain employment.

       The court entered findings of fact and conclusions of law. It found the

testimony of both expert witnesses to be credible and incorporated their

testimony into its findings. The court concluded that AT. was gravely disabled

and entered an order committing him for an additional 90 days.

       AT. appeals.

                        SUFFICIENCY OF THE EVIDENCE

       AT. argues that the trial court's findings of fact are not supported by

substantial evidence, and these findings do not support its conclusion that A.T.

was "gravely disabled." We disagree.

       A person is "gravely disabled" if "as a result of a mental disorder," he or

she either:


               (a) Is in danger of serious physical harm resulting from a
       failure to provide for his or her essential human needs of health or
       safety; or (b) manifests severe deterioration in routine functioning
       evidenced by repeated and escalating loss of cognitive or volitional
       control over his or her actions and is not receiving such care as is
       essential for his or her health or safety.[1]




        1 RCW 71.05.020(17).
No. 68469-8-1



       Under either definition, the potential for harm must be "'great enough to

justify such a massive curtailment of liberty.'"2 Under subsection (a), the
standard on which the trial court exclusively relied in this case, the danger of

serious physical harm need not be evidenced by recent, overt acts.3 Instead, it
"usually arises from passive behavior - Le., the failure or inability to provide for

one's essential needs."4 A person's "essential needs" may include food, clothing,

shelter, and medical treatment.5 Finally, the State must present "recent, tangible
evidence of failure or inability to provide for such essential human needs . . .

which presents a high probability of serious physical harm within the near future

unless adequate treatment is afforded."6
       Generally, where a trial court has weighed the evidence, appellate review

is limited to determining whether substantial evidence supports the trial court's

findings and, if so, whether the findings support the trial court's conclusions of

law and judgment.7 Substantial evidence is evidence that is "sufficient to
persuade a rational, fair-minded person ofthe truth ofthe finding."8


       2 In re Detention of LaBelle. 107Wn.2d 196, 204, 728 P.2d 138(1986)
(internal quotation marks omitted) (quoting In re Harris, 98 Wn.2d 276, 283, 654
P.2d 109 (1982)).

       3 Id at 204.

       4Jg\

       5|o\ at 205.

       6|o\ at 204-05.

       7Id at 209.
       8 In re Estate of Jones. 152Wn.2d 1,8, 93 P.3d 147(2004).
No. 68469-8-1



          For a 90-day involuntary commitment, the State must prove that the

individual is "gravely disabled" by clear, cogent and convincing evidence.9 This
standard of proof means that the ultimate fact in issue must be shown by

evidence to be "highly probable."10
          Here, there is substantial evidence to support the findings that the trial

court could reasonably have found to be clear, cogent and convincing.

Moreover, these findings support the conclusion that A.T. was "gravely disabled."

          A.T. challenges Finding 3 of the Supplemental Findings. Finding 3

identified A.T.'s passive behavior by failures in personal care, specifically in

personal hygiene and mental health care, and also indicated the harm that could

result.

          3. [AT.] is unable to care for his personal hygiene because, as a
          result of his mental disorder, he has repeatedly refused to bathe
          himself and change his clothing, despite his pants being saturated
          with urine and feces while in the hospital. [AT.] is also reluctant to
          take his medications, and without adequate medication, [AT.] will
          decompensate immediately, which could lead him to be out in the
          cold weather naked as he was prior to this hospitalization.1111
          Finding 4 stated that A.T. was in danger of serious physical harm resulting

from these failures. It also provided the court's conclusion that AT. was "gravely

disabled."12



          9 LaBelle. 107 Wn.2d at 209.

          10lcL
          11 Clerk's Papers at 39-40.

       12 This conclusion of law was erroneously labeled as a finding of fact. Jn
re Detention of M.K., 168 Wn. App. 621, 623 n.3, 279 P.3d 897 (2012) (trial
court's determination of "grave disability" is a conclusion, not a finding).
No. 68469-8-1



       4. As a result of a mental disorder, there is a substantial risk that
       [AT.] is in danger of serious physical harm resulting from a failure
       to provide for his essential human needs of health and safety.
       Therefore, the respondent is gravely disabled and requires further
       inpatient treatment in a more restrictive hospital setting to
       effectuate appropriate compensation.(13]
A.T. does not contest that he suffers from a mental disorder. He contests other

points in the court's findings.

       The finding that AT. had poor personal hygiene is supported by

substantial evidence. For example, A.T.'s chart notes from his stay at

Harborview showed that AT. repeatedly refused to change his clothing, despite

the fact that his pants were soaked with urine. A.T. was "fearful of washing

himself, afraid of getting hurt or getting germs." As a result, AT. repeatedly

refused to bathe or shower, despite evidence that he risked infection by not

washing his body or hands after he used the bathroom.

       The finding that A.T. was reluctant to take medications, and without

adequate medication he will decompensate immediately, is also supported by

substantial evidence. Both experts testified that A.T. was often non-compliant

with medications and that he had to be monitored very closely. Further, Winther

testified that A.T. "very quickly deteriorates in a very short period of time" and

pointed out this was A.T.'s third hospitalization since December.

        The dispositive issue is whether there is substantial evidence to support

the finding that as a result of a mental disorder, AT. is in danger of serious




       13 Clerk's Papers at 40.
No. 68469-8-1



physical harm resulting from a failure to provide for his essential human needs of

health and safety. We conclude that there is.

       The trial court made two references to potential physical harm to AT. in

Finding 3, but this evidence was improperly considered as substantive evidence

by the court.

       First, Finding 3 states that A.T.'s pants were "saturated in feces." The

State concedes that this fact was not supported by the record. Second, Finding

3 states that A.T.'s decompensation "could lead to him out in the cold weather

naked as he was prior to this hospitalization." The State also concedes that this

hearsay evidence was improperly considered as substantive evidence.

Consequently, we do not consider this evidence to support the finding of danger

of serious physical harm.

        But even disregarding these facts, there is substantial evidence to support

this finding.

        Dr. Romm testified that A.T.'s psychiatric diagnosis was schizophrenia, a

mental impairment. She agreed with the conclusion that A.T. was "in danger of

serious physical harm from a failure or inability to provide for his essential needs

of health and safety, such as adequate nutrition, medical care, clothing, and

bodily safety." Both experts recommended that AT. remain in a hospital where

he could be very closely monitored.

        Moreover, as described above, the experts' testimony revealed that AT. is

unable and unwilling to care for his personal hygienic needs despite risk of
No. 68469-8-1



infection. AT. is noncompliant with medication and medical advice, he quickly

deteriorates when off his medication, and his behavior is erratic and impulsive.

       In sum, there was substantial evidence to support the trial court's findings.

Moreover, these findings of fact support the conclusion that A.T. was "gravely

disabled" under RCW71.05.020(17)(a).

       AT. argues that his "various idiosyncrasies" do not rise to the level of

grave disability under the first definition, because his poor hygiene habits do not

put him in danger of serious physical harm. However, as discussed above,

A.T.'s habits, specifically his refusal to wash his hands and body, and his

repeated refusal to change his urine-soaked clothing, do put him at risk of

serious physical harm. They put AT. at risk of infection. Further, RCW

71.05.020(17)(a) does not require that the risk of serious physical harm be

imminent.14 Thus, this argument is not persuasive.
       We affirm the order of commitment.

                                                           £rf,J

WE CONCUR:




                                                       C3\^N^^




       14 LaBelle. 107 Wn.2d at 202.